DETAILED ACTION
12-14 and 41-57 are currently pending in the instant application and are subjected to restriction/election requirement.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 12-13 and 41-52, drawn to a method of forming a post-translationally modified phosphoprotein conjugate, classified for example, in CPC group G01N33/00, and various subgroups including G01N33/533.
Claims 14 and 53-57, drawn to a method of forming a phosphoprotein conjugate, classified for example, in CPC group G01N21/00, and various subgroups including G01N21/63.
Invention of group Group I is unrelated and patentably distinct to invention of Group II.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case each of the Groups I-II have different method step(s) that are unrelated and patentably distinct from each other. As for example, the method of Group I requires a alkyne or azide modified nucleotide placed on a gamma phosphate of the nucleotide, which method step is not required by the method of Group II invention. The method of Group II invention requires contacting a phosphoprotein with a base solution to form a protein to form a dehydroalanine or dehydroamino-2-butyric acid, which method step is not required in any of the method step of Group I invention and is patentably distinct.  
Restriction for examination purposes as indicated is proper because all these invention listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification i.e. different groups or different subgroups;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The invention require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C 112, first paragraph.
Applicant is advised that a reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of the invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated an as election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Furthermore, claims in each of the group listed above are generic to plurality of disclosed patentably distinct species and an election of a single species is further required in accordance with the practice set forth in MPEP 803.02. Each of the reporter molecule, carrier molecule and solid support is structurally, functionally and patentably distinct from each other and further each as disclosed in claims 46-48, encompasses a large number of distinct species that are structurally and functionally distinct. As for example, for fluorophore, an oxazine is structurally and functionally distinct from cyanine.  For carrier molecule, a amino acid is structurally and functionally distinct form a virus or a chelating agent. For solid support, a starch is structurally and functionally distinct from a paramagnetic bead. Therefore, 
Where an election of Group I or Group II is made, applicant is further  required to elect 
 either a "carrier molecule”, a “solid support”,  or a “reporter molecule”, and then elect a single species for the elected carrier molecule, solid support,  or reporter molecule.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Chemical structures, which are similar, are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrefutable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above  because at least the following reason(s) apply: 
the species have acquired a separate status in the art due to their recognized divergent subject matter.
the species of patentably distinct species require a different field of search (e.g. searching different class/subclass or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated an as election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result  in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641